F§ L

 

IN THE UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF MoNTANA C m 1 6 2”'9
l r ~ -
BILLINGs DIvIsIoN B!;;,,#;,Sof;';;g;;a<r>;un
Bmings
UNITED sTATEs oF AMERICA,
cR 19-05-BLG-st-02
Plaintiff,
vs. oRDER AND oPINIoN
GREGORY PAUL GREEN and
BRITTANY NICoLE GREEN,
Defendants.

 

 

Before the Court is Defendant Brittany Nicole Green’s motion to suppress
evidence. (Doc. 43). The parties urged the Court to determine this motion without
holding an evidentiary hearing because the parties did not dispute any issues of
material fact. Accordingly, the Court opted to forego an evidentiary hearing. See
United States v. Walczak, 783 F.Zd 852, 856 (9th Cir. 1986) (the district court is
not required to hold an evidentiary hearing on a motion to suppress when no
controverted facts were at issue regarding the validity of the search). Having read
and reviewed the parties’ submissions and the applicable law, this Court now
DENIES Brittany Green’s motion.

I. Facts
On December 18, 2018, a truck carrying mail from Canada to the United

States entered Port Huron, Michigan. (Doc. 44-1 at 5). During a Customs and

l

Border Patrol narcotics examination, law enforcement discovered a package
labeled “Crganic Fitness Vitamin” originating out of Ontario, Canada, and
addressed to Gregory Green at Westwood Drive, in Billings, Montana. (Id.).
Inside, law enforcement discovered a second vacuum-sealed package containing
Xanax, a Schedule VI controlled substance. Officers turned the package over to a
Homeland Security Investigator who concluded that the parcel contained l,47l
pills. Homeland Security seized the pills and sent them, along with the original
packaging, to the Billings Task Force for lilrther investigation (Id.).

After the package arrived in Billings, Task Force agents contacted the
United States Postal Inspector for Montana, Walt Tubbs. Tubbs advised the agents
that 112 packages had been shipped to the Same address between December 20,
2017 and December 20, 2018. Tubbs agreed to assist in making a controlled
delivery at a later date. (Id.). Agents found a Gregory P. Green listed at the same
address listed on the package. Gregory Green’s criminal history check revealed he
had arrests for arson, theft and disorderly conduct some twenty years prior. (Id. at
6).

After including this information in an application for a search warrant, on
January 2, 2019, Offlcer Michael Robinson sought and was granted an anticipatory

search warrant for Green’s house from Thirteenth Judicial District Judge Donald

Harris. The anticipatory warrant Was contingent on a package containing 50
Xanax pills being delivered and accepted into the residence. (Doc. 44-2).

On January 3, 2019, officers conducted surveillance on Gregory Green’s
house and saw an older female leave the house and go to the mailbox. Shortly
thereafter, the postal inspector delivered the package to the house, The older
female answered the door, took the package and brought it inside. After this,
agents knocked on the door to execute the search warrant, The female answered
the door and the agents entered the house. (Doc. 44-1 at 6).

In addition to the female that had answered the door, agents located
Gregory Green in an upstairs office, and Gregory’s adult daughter, Brittany Green,
in a downstairs bedroom. All three individuals were taken outside to be identified
and questioned. Both Greens were arrested and taken into custody. The female
told agents that she had met Gregory Green approximately twenty years ago and
that they were in a loving but not intimate relationship She told agents that she
and Gregory had moved to the house in June 2017, and that Gregory managed her
social security account and handled the bills. She did not know what he did for a
living. She told the agents that Brittany had moved in a while ago and stayed in
the basement. (Id. at 6-7).

When agents asked the female about the packages corning to the house, she

could not provide any information. She denied knowing about any drug use or

distribution from the home. Law enforcement took her to another location while
the house was searched. (Id. at 7).

While conducting a safety sweep and clearing the basement, the agents saw
that the living room and adjacent bedroom were “littered with drugs and drug
paraphernalia” including what agents “originally believed to be a clandestine
methamphetamine lab.” (Id.). Agents contacted the Billings Fire Department and
Hazardous Materials team who assisted in determining if the basement posed a
safety risk. Although the team determined the house was safe to enter, agents were
advised to complete the search warrant with proper personnel protection
equipment (Id.).

During the search, agents noticed that the computer in Gregory Green’s
room displayed the “dark web” and showed a screen indicating that he was selling
Xanax to people across the country. Agents also located a sealed package that
appeared ready to mail in Gregory Green’s office. Inside, the package was a
plastic wrapped box containing a sealed baggie. In the sealed baggie was
approximately seven grams of suspected methamphetamine and two Xanax bars.
Further search of the office turned up approximately 100 grams of suspected
methamphetamine and several thousand Xanax bars. (Id.).

In the basement, agents discovered approximately 122 grams of suspected

methamphetamine, ketamine, carfentanil and other controlled drugs. A sample of

the suspected methamphetamine was tested and registered positive for
methamphetamine, Agents also found hundreds of feet of glass tubing for glass
pipes, a 100-pound butane tank and instructions for Brittany Green on how to
combine drugs for distribution. Throughout the rest of the house, Agents located
hundreds of items of drug paraphernalia Agents also found large amounts of
packing material for sending items through the mail.

As agents were searching the residence, a United States Postal Service
mailman delivered four packages and two letters to the Greens’ mailbox. Sergeant
Jagers removed three packages from the mailbox that were similar in size, shape,
and color to the package seized in Michigan. The packages were from the same
sender and Canadian address. The mailbox also contained a priority 2-day package
from Portland, Oregon, an envelope from the Netherlands, and an envelope from

India. All the mail was addressed to Gregory Green. Officers seized the mail
pending an application for a search warrant. (Id. at 8-9).

On January 9, 2019, Agent Robinson applied for, and was granted, a search
warrant for the mail seized. (Doc. 44-3 at 17). Robinson discovered more Xanax
pills in the three packages from Canada, bringing the total number of pills up to
approximately 4,500. The Portland package contained 16 grams of an unknown
tan substance concealed within several layers of packaging. The letter from India

contained a package labeled “phenobarbitone tablets” concealed in several layers

of packaging The Netherlands letter contained a tin foil package with an unknown
substance. Believing all the substances to be controlled, agents sent them to the
DEA laboratory for analysis. (Doc. 52 at 7; Doc. 44-3 at 18).

On January 9, 2019, Agent Robinson applied for, and was granted, a second
warrant to search the Green residence, this time from United States Magistrate
Judge Cavan. (Doc. 44-4). Brittany Green moves to suppress the evidence
' obtained from all three search warrants.

II. Discussion

Brittany makes three arguments in support of suppression: (l) the.January 2,
2019, warrant was overbroad and authorized an unreasonable search; (2) the
January 2, 2019, warrant lacked probable cause; and (3) the search of the mailbox
at the residence was unlawful, so the subsequent searches based on this evidence
were fruit of the poisonous tree. (Doc. 44 at 7-9).

1. Januany2,2019,VVarrant

A. The January 2, 2019, warrant was not overbroad.

The Fourth Amendment prohibits the issuance of` a warrant.except one
“particularly describing the place to be searched and the persons or things to be
seized.” This requirement is intended to limit authorization to “specific areas and
things for Which there is probable cause to search.” Maryland v. Garrz`son, 480

U.S. 79, 84 (1987).

Relying on the Fourth Circuit case, United States v. Lyles, 910 F.3d 787, 790
(4th Cir. 2018), Brittany argues that the January 2, 2019, warrant in this case is
overbroad because it lacks factual support evidencing drug distribution from the
Green residence, (Doc. 42 at 5). In Lyles, officers conducted a trash search and
discovered discarded marijuana stems and rolling papers. Id. Using only this
information, officers obtained a search warrant for the home alleging suspected
“possession of controlled substances, possession with intent to distribute controlled
substances, and money laundering.” Id. at 79l. The district court authorized a
search warrant for items related to drug distribution including safes, computers,
telephones, financial records, memory sticks, etc. Id. The Fourth Circuit found
that the warrant violated the reasonable search requirement because a broad,
general warrant for items relevant to drug distribution was not supported by the
facts in the affidavit, which only demonstrated the crime of drug possession. Id. at
796.

The Court finds that Lyle is distinguishable from the case at hand. Unlike in
Lyle, the warrant before this Court contains factual support for the crime of drug
distribution. First, unlike the officers in Lyle who found a very small amount of
drugs and paraphernalia - three marijuana stems and three empty packs of rolling

papers - in the trash, id. at 790, officers here seized almost 1,500 Xanax pills

addressed to the residence to be searched. (Doc. 44-1 at 5). The sheer number of
pills evidences potential drug distribution.

Second, unlike the officers in Lyle who could not verify whether the
marijuana and papers came from the Lyle residence, here the package containing
the large number of illegal pills that officers intercepted was addressed to the house
at issue in the search warrant, and to a resident of the house, Gregory Green. (Id.).

Third, in Lyle, nothing indicated Lyle repeatedly threw out marijuana and
rolling papers. This was apparently the first time that officers had discovered
marijuana or rolling papers in the residence’s trash. In contrast, officers here
learned that over 112 packages had been delivered to the same house and the same
recipient within the last year. (Ia'.). Considering law enforcement had discovered
almost 1,500 Xanax pills in just one package, these facts contribute to the fair
probability that evidence of the crime of distribution would be found in the Green
residence.

Brittany argues that Robinson failed to provide any “data” related to the
amount of Xanax used by a single person, insinuating that 1,500 pills could be for
one person and thus not evidence of drug distribution. In making this argument,
however, she asks the Court to ignore the fact that law enforcement knew 112
. packages had been sent to the house in one year and ignore the fair probability at

least some of those packages likely contained a similar number of illegal pills. The

Court finds that the number of pills and the number of deliveries to the Gregory
Green residence provided a fair probability that evidence of the crime of drug
distribution would be discovered in the residence. Accordingly, the Court finds
that the search warrant authorizing search for items commonly associated with
drug distribution was not overbroad. See United States v. Ayers, 924 F.2d 1468,
1479 (9th Cir. 1999) (“in the case of drug dealers, evidence is likely to be found
where the dealers live.”).

B. The January 2, 2019 warrant was supported by probable
cause

Brittany argues that Officer Robinson’s sworn application for a search
warrant asserted no factual basis of criminal behavior beyond the single package of
Xanax that was the basis of the anticipatory search warrant issued on January 2,
2019. She argues that because Robinson provided an erroneous date for the
package delivery, the anticipatory search warrant lacked probable cause. The
Court disagrees

In the context of anticipatory search warrants, the issuing judge must
“determine, based on the information presented in the warrant application, that
there is probable cause to believe the [contraband] items to be seized will be at the
designated place when the search is to take place.” United Sz‘ates v. Vesikuru, 314

F.3d 1116, 1122 (9th Cir. 2002).

In this case, the anticipatory Warrant was supported by probable cause. The
supporting affidavit indicated that law enforcement had intercepted a package
containing nearly 1,500 pills believed to be Xanax, and that this package was
addressed and en route to the Green residence when it was seized. The affidavit
also provided that no search of the Green residence would commence until the
. altered package had first been accepted and taken into the residence.

The conditions precedent to the search guaranteed that the package was on a
“sure course” to the Green residence. United States v. Ruddell, 71 F.3d 331, 333
(9th Cir.1995) (“An affidavit in support of an anticipatory search warrant must
show that the property sought is on a sure course to the destination targeted for the
search.”); cf. United States v. Hendricks, 743 F.2d 653, 655 (9th Cir. 1984)
(holding anticipatory search warrant was not supported by probable cause Where
the contraband was not on a sure course to the residence searched), cert. denied,
470 U.S. 1006 (1985). These conditions precedent also ensured a sufficient nexus
between the contraband found in Michigan and the Green residence. See United
States v. Rodriguez, 869 F.2d 479, 484 (9th Cir. 1989) (holding that the issuing
judge must find a “reasonable nexus” between the contraband sought and the
residence). District Judge Harris had a substantial basis for concluding that, once

the package was accepted and taken into the residence, evidence relating to drug

10

trafficking could be found therein. Thus, the warrant Was supported by probable
cause.

The Court is not persuaded by Green’s argument that the typographical error
in the affidavit erroneously identifying the delivery date for the package as
December 3, 2019, rather than January 3, 2019, destroyed probable cause for the
warrant, (Doc. 44 at 10). Considering the plan outlined in the warrant, in
conjunction with the other dates listed in the application, the Court finds that any
reasonable judge reading the affidavit would have understood that the discovery of
the package in Michigan -the basis for the requested mail delivery and anticipatory
search warrant - occurred in December 2018, and the request for the anticipatory
warrant would follow on the heels of that discovery because law enforcement
j could set up a controlled delivery, It would not be reasonable for an officer to
apply for an anticipatory search warrant almost a year in advance considering both
the offense and the evidence at issue.

As discussed above, the additional facts provided in the affidavit
demonstrated a “reasonable nexus,” United Sz‘ates v. Chavez-Mirana’a, 306 F.3d
973, 978 (9th Cir. 2002) (internal quotation marks omitted), between the evidence
discovered during the customs search and the search of the Greens’ residence. As
noted above, the nearly 1,5 00 Xanax pills found in the package addressed to

Gregory Green at the residence listed in the search warrant, combined with the fact

ll

that 112 packages had been delivered that year, created a “fair probability,”
sufficient to justify a warrant, that further evidence related to drug distribution
would be found in his home. See United States v. Hill, 459 F.3d 966, 970 (9th Cir.
2006)
C. The Good Faith Exception applies in any case

Even where a warrant is unsupported by probable cause, evidence obtained
from the warrant’s execution otherwise subject to suppression, Weeks v. United
States, 232 U.S. 383 (1914), is subject to a “good faith” exception where an officer
acted “in objectively reasonable reliance” on the warrant, United States v. Leon,
468 U.S. 897 (1984). There are exceptions to the exception: where the affiant
misled the magistrate, where the magistrate abandoned his or her judicial role,
where the affidavit is “so lacking in indicia of probable cause as to render official
belief in its existence entirely unreasonable,” and where the warrant is so vague as
to be facially deficient. Id. at 922-23. “To determine whether the officer acted in
objectively reasonable reliance, ‘all of the circumstances-including whether the
warrant application had previously been rejected by a different magistrate-may be
considered.”’ United States v. Underwood, 725 F.3d 1076, 1085 (9th Cir.2013)
(citing Leon, 468 U.S. at 922 n. 23). Brittany Green argues that Judge Harris
essentially “rubber stamped” the search warrant and abandoned his judicial role.

(Doc. 59 at 5).

12

The Court disagrees. First, in making this argument, Brittany faces a “high”
“threshold.” Messerschmidt v. Millena'er, 565 U.S. 535 (2012) (holding officers
were entitled to qualified immunity in a § 1983 suit, because their reliance on the
warrant that was at the heart of the suit Was not objectively unreasonable). An
officer’s reliance on a warrant cannot be said to be unreasonable where “any
arguable defect would have become apparent only upon a close parsing of the
Warrant application.” Messerschmia’t, 565 U.S. at 556; Leon, 468 U.S. at 921 (“In
the ordinary case, an officer cannot be expected to question the magistrate’s
probable-cause determination or his judgment that the form of the warrant is
technically sufficient.”). The Court has explained that “[i]t is the magistrate’s
responsibility to determine whether the officer’s allegations establish probable
cause and, if so, to issue a warrant comporting in form with the requirements of the
Fourth Amendment,” because “the magistrate is more qualified than the police
officer to make a probable cause determination.” Messerschmidt, 565 U.S. at 546-
47 (quoting Leon, 468 U.S. at 921).

Second, in his affidavit, Robinson noted that the package was intercepted on
December 18, 2018, (Doc. 44-1 at 5). The application details a plan to deliver the
package “early in the morning,” and the affidavit was presented to Judge Harris on
January 2, 2019 at 4:29 p.m. (Id.) The December 3, 2019, date was obviously a

typographical error as evidenced by the fact that the warrant was in fact served on

13

January 3, 2019, Based on the totality of the circumstances, it would not have
been obvious to a reasonable officer that the facts contained in the affidavit setting
forth the facts above did not establish probable cause to believe Green was
involved in drug distribution activity.

2. Mailbox Search and Seizure

a. Brittany lacks standing to assert a constitutional violation.

Brittany seeks to exclude packages addressed to Gregory Green and seized
from their residential mailbox by law enforcement by arguing that her Fourth
Amendment right against an illegal search was violated when law enforcement
opened the mailbox. But in Jones v. United States, 362 U.S. 257, 261 (1960), the
Supreme Court held that “in order to qualify as a ‘person aggrieved by an unlawful
search and seizure’ one must have been a victim of a search or seizure, one against
whom the search was directed, as distinguished from one who claims prejudice
only through the use of the evidence gathered as a consequence of a search or
seizure directed at someone else.”

The Court reiterated this rule in Ala’erman v. United States, 394 U.S. 165,
173 (1969), stating that Fourth Amendment rights are personal rights which cannot
be vicariously asserted. See also Rakas v. Illinois, 439 U.S. 128, 134 (1978).
Specifically, the Court held that, “no rights of the victim of an illegal search are at

stake when the evidence is offered against some other party.” Id. at 174.

14

Applying that rule here, even if law enforcement’s search of the mailbox
was illegal as to Brittany, she is not “the victim” of the search. Law enforcement
did not seize anything that belonged to or was private to her. The evidence
gathered as a consequence of the search of the mailbox is directed at Gregory
Green; the packages were his. Accordingly, the Court finds that Brittany does not
“qualify as a person aggrieved by an unlawful search and seizure” and lacks
standing to assert any constitutional violation. Jones, 362 U.S. at 261; Alderman,
394 U.S. at 173.

b. Brittany did not have a reasonable expectation of privacy in
the residence’s unsecured, outdoor mailbox.

Even assuming Brittany had standing, however, she does not have an
expectation of privacy in the mailbox. Brittany argues that law enforcement
conducted an illegal search when they opened her mailbox to see the packages
inside. (Doc. 44 at 13). Although she acknowledges that the Ninth Circuit has
upheld a warrantless search and seizure of mail from a locked parcel box in a
postal facility, United States v. Hinton, 222 F.3d 664 (9th Cir. 2000), she simply
- seems to disagree with the holding. More importantly, she provides no legal
support for her argument that a reasonable expectation of privacy exists in an
unlocked residential mailbox like the one at issue here.

Most jurisdictions that have considered this question, including the one

binding upon this Court, have held that a person has no reasonable expectation of

15

privacy in an unlocked accessible mailbox. United States v. Stokes, 829 F.3d 47
(lst Cir. 2016); Hinton, 222 F.3d 664 (9th Cir. 2000); United States v. Osunegbu,
822 F.2d 472 (5th Cir. 1987); United States v. Lewis, 738 F.2d 916 (8th Cir. 1984);
State v. Champion, 594 N.W.2d 526 (Minn. Ct. App. 1999); Gabriel v. State, 290
S.W.3d 426 (Tex. Ct. App. 2009); see Parker v. State, 112 So.2d 493 (Ala. Ct.
App. 1959).

In Hinton, 222 F.3d at 667, the Ninth Circuit considered whether an
individual has an expectation of privacy in a parcel locker. There, the appellant
rented a post office box, which was closed and locked from the public side but
open on the postal employees’ side. Id. When the appellant received a package
that was too large for his post office box, postal employees placed the package in a

parcel locker and placed a key for the locker in his post office box. Id. The parcel
locker was locked to the public, but a door at the back of the locker provided a
keyless entry for employees. Id. So, although the public could not access the
locker, postal employees could remove packages from their side without using a
key. Id. at 667-68.

The Ninth Circuit held that there “is no reasonable expectation of privacy in
a parcel locker.” Ia’. at 675. The court reasoned that since the contents could be
accessed by postal workers, “one may not claim an objectively reasonable

expectation of privacy in a parcel locker.” Ia’. The court explained that “[t]he

16

postal employees would have the right to move the packages whether the parcel
locker has a back door facing the employee area or not, because the right to move
the packages exists irrespective of a locker’s enclosure.” ld. at 676. In other
words, the decision turned primarily on the postal workers’ unlimited access to the
packages.

The Eight Circuit seems to have come to the same conclusion for the same
reason. In Lewz°s, 738 F.2d at 918-19 & n.2, the Eighth Circuit considered whether
the appellant had a legitimate expectation of privacy in his unlocked mailbox that
was accessible to the public after police had opened the mailbox without a warrant
After receiving a report that a credit card was being used fraudulently, police
discovered that some of the merchandise being purchased with the credit card was
being delivered to a particular address and mailbox. Law enforcement drove to the
address and found a mailbox mounted in a two-gallon can filled With concrete,
lying on the ground in a ditch. Law enforcement looked in and saw specific
inculpatory letters. Ia’. at 918, 921. Law enforcement also later observed appellant
repairing the mailbox. Ia’.

After his arrest, appellant “moved to suppress the evidence concerning the
warrantless opening of the [] mailbox, additionally claiming that all subsequent
search warrants, and therefore all evidence at trial, were fruit of this allegedly

illegal search.” Ia’. at 919. The Eighth Circuit “ha[d] no difficulty in concluding

17

that [appellant] lacked a legitimate expectation of privacy in the mailbox[,]”
because “[h]e had every expectation that governmental officials would regularly
open the box to deliver mail.” la’. at 919 n.2, The Pifth Circuit is in accord. See
also Usunegbu, 822 F.2d at 474 (upholding a warrantless search of a private post
office box by postal inspectors because postal employees would have to look at
and move mail so there is a minimal expectation of privacy as to the contents of a
mailbox).

In Stokes, 829 F.3d at 52, the First Circuit considered “whether a defendant
can hold a reasonable expectation of privacy in a rented mailbox[.]” From 2008 to
2012, appellant sent fraudulent invoices to thousands of businesses. Each invoice
appeared to be sent by a legitimate trade association and directed the business to
send membership dues to one of three addresses in Massachusetts where,
unbeknownst to the business, Stokes received mail. Postal inspectors intercepted
mailings to these addresses. The First Circuit affirmed the district court’s denial of
Stokes motion to suppress, holding that Stokes did not have “a legitimate
expectation of privacy in the P.O. Box.” Ia’. at 52. See also Osunegbu, 822 F.2d
at 474 (upholding a warrantless search of a private post office box by postal
inspectors because postal employees would have to look at and move mail so there

is a minimal expectation of privacy as to the contents of a mailbox).

18

Although the current matter involves a mailbox at a residence and not a post
office box nor a parcel locker inside a post office, it is undisputed that postal
workers have the same access to mail destined for individual’s post office boxes as
they do to mail destined for residential mailboxes. Further, Brittany has not
provided any facts demonstrating that she endeavored to make her mailbox private,
by installing a locked mailbox for example. Therefore, following the Ninth
Circuit’s logic in Hinton, as well as the First, Eighth and Fifth Circuits, this Court
finds that Brittany did not have an expectation of privacy in the mailbox at issue.

3. Delay in Searching the Packages

Brittany argues that the lapse in time from when law enforcement seized the
packages to when they were searched was unreasonable and therefore
unconstitutional (Doc. 44 at 14). As the Court explained above, however, Fourth
Amendment rights are personal rights which cannot be vicariously asserted.
Ala'erman, 394 U.S. 165 at 173.

Here, law enforcement seized packages addressed to Gregory Green and sent
by individuals from out of state, none of Whom were Brittany. (See Doc. 44-2 at 1-
4). Accordingly, Brittany has not proven that she has any standing to complain
about law enforcement’s seizure of the packages or whether that seizure was

unreasonable due to delay. Ia’.; Jones, 362 U.S. at 261.

19

III. Conclusion

For the reasons discussed above, Brittany Green’s Motion to Suppress (Doc.

43) is DENIED.

era
DATEDthiS /o day Oprr112019.
@ 4 f L'{j¢& ,

SUSAN P. WATTERS
United States District Judge

20

